Citation Nr: 1550654	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disorder.

3. Entitlement to an evaluation in excess of 10 percent for right knee limited extension prior to December 14, 2010.

4.  Entitlement to an evaluation in excess of 30 percent for right knee limited extension on or after December 14, 2010.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran previously requested a hearing before the Board at the RO, but he has since withdrawn this request.  Thus, there is no outstanding hearing request.

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) both contain relevant documentation and evidence.  The majority of those records were considered by the RO prior to the issuance of the June 2014 Supplemental Statement of the Case (SSOC), and the remainder of the records are either duplicative or irrelevant to the claims on appeal.  

In June 2014, the Veteran raised the issue of having two additional dependents.  The Board does not have jurisdiction of the matter, and therefore, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for a right ankle disorder, along with the remainder of the issues on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right ankle disorder was previously considered and denied by the RO in July 1979 and November 2001 rating decisions.  The Veteran was informed of those decisions and of his appellate rights, but did not appeal.  There was also no new and material evidence received within one year of those determinations.

2.  The evidence received since the November 2011 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disorder


CONCLUSIONS OF LAW

1.  The July 1979 and November 2001 rating decisions that denied service connection for a right ankle disorder are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).
 
2.  The evidence received subsequent to the November 2001 rating decision is new and material, and the claim for service connection for a right ankle disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1979 rating decision, the RO denied the Veteran's claim for service connection for a right ankle disorder.  In that decision, the RO noted that he sustained a right ankle sprain in service, but also observed that there were no residuals found during a VA examination.  The RO found that the Veteran did not have a current disorder.  He was notified of the decision and of his appellate rights, but he did not appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no evidence pertaining to his right ankle submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 1979 rating decision is final.

The Veteran later filed another claim that was denied in a November 2001 rating decision.  In that decision, the RO indicated that the Veteran's pain and swelling in the ankles had been attributed to gout and that a more recent VA examination did not find him to have an ankle disorder secondary to his service-connected right knee disability.  The Veteran was again notified of the decision and of his appellate rights, but he did not appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no new and material evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board also finds that the November 2001 rating decision is final.

Since the November 2001 rating decision, there are VA medical records dated in February 2014 documenting treatment for a right ankle sprain.  As such, there is evidence suggesting that there may be a current disability. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a right ankle disorder. 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right ankle disorder is reopened. 


REMAND

The Veteran has claimed that he treatment in service for his right shoulder and right ankle at Fort Riley.  Therefore, an attempt should be made to obtain any outstanding records.  

The Board also notes that there is an electronic copy of the Veteran's records from the Social Security Administration (SSA).  However, it appears that the electronic copy has been damaged.  Thus, an attempt should be made to secure another copy of the SSA records.

In addition, it has been approximately four years since the Veteran was last afforded a VA examination in connection with his claim for an increased evaluation for his right knee disability.  As this case is already being remanded, he should be afforded a more recent examination.

The Board further finds that the Veteran should be afforded a VA examination in connection with his claim for service connection for a right ankle disorder.  As discussed above, it appears that he sustained a right ankle sprain in service and may now have a current disorder.

Lastly, a decision on the claims for service connection and for an increased evaluation could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection and increased evaluations must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder, right ankle, and right knee.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, including any records dated since May 2014.

2.  The AOJ should contact the National Personnel Records Center or any other appropriate entity and request records pertaining to treatment at Irwin Army Community Hospital in Fort Riley, Kansas, for right shoulder and ankle injuries sustained between March 1976 and 1976.

3.  The AOJ should request another copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

4.  The Veteran should then be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right ankle disorder and right shoulder disorder that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that any current right ankle disorder and any current right shoulder disorder are causally or etiologically related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, should be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


